Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION

Applicant's amendments and remarks submitted 04/05/2021 have been entered and considered. Rejections for claims 1-3, 8-11, 13-17 and 21 -23 have been clarified with respect to applicant's amendments and remarks.  Accordingly the action is made final.
Claim Status:
Claims 1-3, 8-11, 13-17 and 21-23 are presented for examination.
Claims 1, 9 and 10 are amended.
Claims 4-7, 12 and 19 are cancelled.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-3, 8-11, 13-17 and 21-23 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
Amended claims 1, 9 and 10 recite, “scrolling the selected portion of the content of the initially selected object in the vertical direction within the initially selected object”, scrolling the selected portion of the content of the initially selected object in the horizontal direction within the selected object”, “wherein the selected portion of the content that is scrolled within the selected object is less than an entire amount of the content of the selected object in both of the horizontal direction and vertical direction.” Applicant doesn’t have support for this amendment because there is no teaching of scrolling a selected portion of an initially selected object and “wherein the selected portion of the content that is scrolled within the selected object is less than an entire amount of the content of the selected object in both of the horizontal direction and the vertical direction.”
Fig.3 is a flow chart indicates   “scroll thumbnail list on screen” on step 120 and “scroll thumbnail corresponding to detailed information screen” But none of this scrolling indicates scrolling a “selected portion” that is less than “entire amount of the selected object in both of the horizontal direction and the vertical direction”.
 horizontal direction. But applicant claims the scrolling on both horizontal and vertical direction.
Fig. 5 and [0071] displays, thumbnail 312a is selected but doesn’t show which portion is selected. The selection is for the whole thumbnail 312a. The dark shaded border is for the thumbnail.
Fig. 6 shows a selection on thumbnail 312b but there is no disclosure of scrolling a portion which is less than an entire amount of selected object. [0072] describes a tap is performed on the thumbnail 312b, but not on any specific portion of the thumbnail.
Figs. 7 and 8 and [0075] shows a tap on thumbnail 312c and thumbnail 312c is selected using the tap, not any portion is selected. “[0075]…At this time, when a tap is performed on the thumbnail 312c, the movement determination unit 120 determines whether the content corresponding to the thumbnail 312c is a document described in RSS.”
 Fig. 9 and [0079] discloses pinch in/out in two different thumbnail, which is not a portion of a thumbnail.
Fig. 10 and [0083] discloses a drag but doesn’t disclose whether drag started in a specific portion of an entire amount of selected object.
Fig.11 and (original unpublished) [0059] discloses a finger F on the selected thumbnail  “[0085] For example, when there is content outside the spot 213 which is supposed to be displayed in the selected thumbnail 312 to which the finger F contacts, as shown in FIG. 11,”
	Therefore Specification doesn’t have support for “wherein the selected portion of the content that is scrolled within the selected object is less than an entire amount of the content of the selected object in both of the horizontal direction and vertical direction.”
	Dependent claims 2-3, 8, 11, 13-17 and 22-23 are also rejected by virtue of dependency.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


Claims 1-2, 9-11, 13-17, 21 and 23 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Lee et al. (United States Patent Pub. No. : 2007/0035616, “Lee”) in view of Matsunaga et al. (United States Patent Pub. No. : 2009/0019399, “Matsunaga”), McCommons et al. (US Patent No. 8788963, “McCommons”), Miyamoto et al. (US Patent No.: US Patent 8075401, “Miyamoto”), Park et al. (US Patent Publication: 2010/0058228, “Park”) and Wakizaka (US Pat. Pub. No. 20080238945, “Wakizaka”).
Regarding claim 1, Lee teaches, A display control apparatus (Refer to Fig. 11) comprising:
a detection unit (an integral part of Controller 1130 in Fig.11) configured to detect a movement by at least one of proximity of an operation tool to a display surface of display unit and contact of the operation tool with (Paragraph 0055: “Namely, the user can select the image by using a finger or a stylus pen”) the display surface of the display unit, wherein the display unit comprises  a first display area on which a plurality of objects are displayed in an object list and a second display area on which a selected portion of content of  a selected object of the plurality of objects is displayed (The ref teaches a “dual-display unit” that includes the two displays as shown in Fig. 11. “Paragraph 0044, Fig. 11 is a schematic block diagram of a mobile terminal with a dual-display unit having a dual-display unit having an image editing function according to a fifth embodiment of the present invention.”  Paragraph 0107: “In addition, the controller 1130 receives a select signal with respect to one of the images displayed on the first display unit and output a fifth control signal for displaying the selected image. The image selection can be made through the first touch screen 1143 of the first display unit….. The second display unit 1150 displays the selected image according to the fifth control signal.” The selection of an object is same as the selection of a portion of an object.)
a movement determination unit (an integral part of Controller 1130 in Fig.11) configured to determine the movement of the operation tool based on the detection result by the detection unit (“Fig 7, paragraph 0084, First, a point or an indicator that moves according to a movement command signal received from the user is provided on the first display unit (step S700)”)
a list display control unit (an integral part of Controller 1130 in Fig.11) configured to control a display of the object list displayed in the first display area including a display of the selected portion of the content of the selected object based on the determination result by the movement determination unit (Fig 1(b), [0055], “Next, when one of the images displayed on the first display is selected (step S110b), the selected image is displayed on the second display unit (step S120b). Preferably, the image selection is performed through the touch screen included in the first display unit. Namely, the user can select the image by using a finger or a stylus pen” and [0091]: “…the user moves his/her finger or the stylus pen to the function icon to be selected. The selected image can be moved together along a locus along which the finger or the stylus pen moves.” See Lee Fig 1(b) and [0055] and [0091]. Here the selected object and the selected portion of the selected object is same because the selected object can be a single portion.); and
Lee teaches, a detailed display control unit configured to control a display of the second display area based on the determination result by the movement determination (Fig. 3 element 330 and element 350, [0053] “First, at least one or more images are displayed on the first display unit (step S100b).  Herein, because the image display process is generally performed, a detailed description of it will be omitted.  The characteristic part related to the image display process of the present invention, if any, is that, in displaying an image on the first display unit, one image can be displayed, and preferably, a plurality of images can be displayed in a thumbnail type”. [0055] “Next, when one of the images displayed on the first display is selected (step S110b), the selected image is displayed on the second display unit (step S120b).  Preferably, the image selection is performed through the touch screen included in the first display unit.  Namely, the user can select the image by using a finger or a stylus pen.  As a matter of fact, the user also can select the image through a user input unit such as a key input unit, etc. provided in the mobile terminal”)
But Lee doesn’t expressly teach, wherein the object list on the first display area distinguishes the selected object from unselected objects on the object list by the display of the selected portion of the content of the selected object; 
However Matsunaga teaches, wherein object list on first display area distinguishes selected object from unselected objects on the object list by the display of the selected portion of the content of the selected object;  (Matsunaga, Fig. 8 [0072] In the thumbnail image display area 52, the selected the thumbnail image (e.g., the thumbnail image 51A) is displayed such that the selected thumbnail image (e.g., the selected thumbnail image 51A) is distinguishable from the other thumbnail images (not selected thumbnail images).  For example, as shown in FIG. 8, a thick frame is assigned to the selected thumbnail image 51A.  Through such a screen shown in FIG. 8, the user is able to quickly recognize the selected thumbnail image.  To enable the user to recognize the selected thumbnail image in the thumbnail image display area 52, the selected thumbnail image may be displayed more brightly than the other thumbnail images (not selected thumbnail images)”);
Lee and Matsunaga are analogous art as both of them are related multiple display area.
Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified Lee by adding the method of distinguishing selected object from unselected objects on the object list by the display of the selected portion of the content of the selected object as taught by Matsunaga. 
The motivation to include Matsunaga is to enable the user to recognize the selected image from the multiple displayed thumbnail images (Matsunaga, [0072], “…Through such a screen shown in FIG. 8, the user is able to quickly recognize the selected thumbnail image.  To enable the user to recognize the selected thumbnail image in the thumbnail image display area 52, the selected thumbnail image may be displayed more brightly than the other thumbnail images (not selected thumbnail images)”);
Lee as modified by Matsunaga teaches, wherein when the movement determination unit selects which one of the objects of the displayed object list is initially selected based on a first movement of the operation tool in proximity to or contact with a portion of the display unit including the first display area, an initially selected portion of   selected object is displayed in the second display area while continuing to display the object list on the first display area (Lee, [0055] “Next, when one of the images displayed on the first display is selected (step S110b), the selected image is displayed on the second display unit (step S120b).  Preferably, the image selection is performed through the touch screen included in the first display unit.  Namely, the user can select the image by using a finger or a stylus pen.  As a matter of fact, the user also can select the image through a user input unit such as a key input unit, etc. provided in the mobile terminal”.  Initial selection of the image or object is happening by a first movement of an operation tool which is a finger or stylus. The content of the initially selected object is displayed in the second display area. );
wherein the detection unit, the movement determination unit, the list display control unit, and the detailed display control unit are each implemented via at least one processor (Lee Controller 1130 in Fig.11);
Even though Lee as modified by Matsunaga teaches wherein the display of the selected portion of the content of the selected object displayed in the second display area is changed from the initially selected portion of the content of the initially selected object, while continuing to display the object list on the first display area (Matsunaga, [0060] “The selected image 53 is based on the image data corresponding to the thumbnail image 51 selected by the user from among the thumbnail images displayed on the thumbnail image display area 52…If the thumbnail image 51A is selected by the user as illustrated in FIG. 7A, display data 53a is created from the image data "A.pdf" (see FIG. 20), and the selected image 53 corresponding to the display data 53a is displayed in the selected image display area 54.”; [0076] “ For example, when the state where the selected image 53 is touched continues for a relatively long time, the enlarging factor may increase gradually in accordance with the time period for which the selected image 53 is touched”. Enlargement happens after the selection of the thumbnail image and the selection of the thumbnail image happens based on the movement of the operation tool (Fig. 7A finger) on the first display area (Fig. 7A element 52). ) but doesn’t expressly teach wherein a second movement of the operation tool includes a subsequent drag operation of the operation tool performed in a determined direction with respect to the initially selected object while keeping in proximity to or contact with the first display area of the display unit; wherein the determined direction of the drag operation is determined as one of a vertical direction or a horizontal direction; wherein the display of the selected portion of the content of the selected object displayed in the second display area is changed in accordance with a direction of the drag operation in the first display area. 
However McCommons teaches a second movement of an operation tool includes a subsequent drag operation of the operation tool  performed in a determined direction with respect to an initially selected object while keeping in proximity to or contact with a portion of a first display area of display unit, wherein the determined direction of the drag operation is determined as one of vertical direction or a horizontal direction, wherein the display of the selected portion of the content of the selected object displayed in the second display area is changed in accordance with a direction of the drag operation in the first display area. (McCommons Fig. 2 shows first display area 215, second display area 205. Element 105 denotes content of a selected object. McCommons initial selection of content is the “first movement”. The second movement by drag operation (moving up or down) is the claimed “subsequent drag operation”. The second movement is in a vertical direction.
 Column 7 lines 60-63: “Some embodiments also use the preview window itself as a navigation tool.  A user in some embodiments can select the preview window and move the window along the preview to select a new portion of content to display in the first display area”. Here dragging is happening by user movement of element 220 in contact with the claimed first display area element 215. The initially selected object 220 is being moved up or down and in response content changed in response to a second movement which is a drag operation/(moving up or down)  the content of second display area is being changed. );
McCommons and Lee as modified by Matsunaga are analogous art as both of them are related multiple display area.
Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified Lee as modified by Matsunaga by having a second movement of an operation tool include a subsequent drag operation of the operation tool performed in a determined direction with respect to the initially selected object while keeping in proximity to or contact with a portion of a first display area of display unit, wherein the determined direction of the drag operation is determined as one of a vertical direction or a horizontal direction, wherein the display of the selected portion of the content of the selected object displayed in the second display area is changed in accordance with a direction of the drag operation in the first display area  as taught by McCommons.
McCommons, Column 1 lines 27-29 “Therefore, there is a need in the art for more accurate methods of selecting a portion of a document, web page, or other visual content to display”).
While Lee as modified by Matsunaga and McCommons teaches, wherein a second movement of the operation tool includes a subsequent drag operation in proximity to or contact with the portion of the first display area of the display unit as above, but doesn’t expressly teach (underlined portion), the operation tool includes a subsequent drag operation in proximity to or contact with the portion of the display surface including the first display area of the display unit.
However, Lee teaches, an operation tool includes an operation in proximity to or contact with the portion of the display surface including the first display area of the display unit. (Paragraph 0055: “Namely, the user can select the image by using a finger or a stylus pen”. The ref teaches a “dual-display unit” that includes the two displays as shown in Fig. 11. Paragraph 0107 selects an image through the first touch screen which is display surface including the first display area of the display unit. 
Therefore it would have been obvious for an ordinary skilled person in the art at the time the invention was made to have further modified  Lee as modified by Matsunaga and McCommons to have the second operation by having using the operation tool includes an operation in proximity to or contact with the portion of the display surface including the first display area of the display unit as taught by Lee ( by replacing the cursor oriented movement of McCommons) and thus display of the McCommons.
The motivation to include dragging of elements by stylus or pen in the first display area for the second movement is to provide additional and improved method of user control of image or page movement. 
Lee as modified by Matsunaga and McCommons teaches, wherein the display of the selected portion of the content of the selected object displayed in the first display area and the second display area is changed from the initially selected portion of the content of the initially selected object by scrolling the selected portion of the content of the initially selected object in the vertical direction within the initially selected object when the drag operation is performed within the initially selected portion of the content of the initially selected object and the determined direction of the drag operation is determined to be in the vertical direction, (McCommons Fig. 2 and Column 7 lines 60-63: “Some embodiments also use the preview window itself as a navigation tool.  A user in some embodiments can select the preview window and move the window along the preview to select a new portion of content to display in the first display area”. Here dragging is happening by user movement of element 220 in contact with the claimed first display area element 215. The initially selected object 220 is being moved up or down and content changed in response to a second movement which is a drag operation/ (moving up or down) the content of second display area is being changed) but doesn’t expressly teach scrolling the selected portion of the content of the initially selected object in the horizontal direction within the initially 
Miyamoto teaches, scrolling the selected portion of the content of the initially selected object in the horizontal direction within the initially selected object when the drag operation is performed within the initially selected portion of the content of the initially selected object and the determined direction of the drag operation is determined to be in the horizontal direction, (Miyamoto, Refer to Fig. 7, the movement of the stylus pen is in the horizontal direction and the objects on LCD 11 scrolls accordingly.  Miyamoto, Column 15, lines 5-14: “On the other hand, if moving direction data has been supplied from the map image data change imparting section 28, the broad-range map image data reading section 26 will read out broad-range map image data which gradually changes so that the broad-range map will appear to be gradually moving in the designated moving direction. As a result of this, a moving (or scrolling) narrow-range map image will be displayed on the LCD 11.”  Column 16, lines 20:23:  “the narrow-range map image would appear to be moving (i.e., scrolling) only in accordance with the movement of the player object”)
Miyamoto and McCommons and Lee as modified by Matsunaga and McCommons are analogous art as they are from the field of display control.
Therefore, it would have been obvious for an ordinary skilled person in the art at the time the invention was made to have modified Lee as modified by Matsunaga and McCommons to have included scrolling the selected portion of the content of the Miyamoto.
The motivation to include Miyamoto to have the option of viewing the detailed image with left or right direction for better visibility by providing extended controllability to the user.
Lee as modified by Matsunaga and McCommons and Miyamoto doesn’t expressly teach, scrolling the object list displayed in the first display area when the drag operation is performed outside the initially selected portion of the content of the initially selected object, 
However Park Teaches, scrolling an object list displayed in the first display area when a drag operation is performed outside an initially selected portion of the content of the initially selected object,   (Refer to Fig. 16 and [071] teaches selecting an object or thumbnail and [0161] teaches scrolling an object list in a first display area when a drag is outside selected object. “[0171] Therefore, a terminal user can list the thumbnails in a user-specific manner using the scroll bar 425.  Further, when the user selects a specific thumbnail from the displayed thumbnails, a photo of the selected thumbnail is displayed in a full screen. [0161] Then, when the user performs a touch and drag operation in an upward or downward manner, the controller 180 scrolls the thumbnail list in the same corresponding manner.  Also, when the user performs another horizontal touch & drag operation on the scroll bar 425, the controller 180 displays a maximum of eight thumbnails as shown in (16-3) of FIG. 16.”)
Park and Lee as modified by Matsunaga and McCommons and Miyamoto are analogous as they are from the field of manipulation of images in display.
Therefore it would have been obvious for an ordinary skilled person in the art before effective filing date of the claimed invention to have modified Lee as modified by Matsunaga and McCommons and Miyamoto to have included scrolling the object list displayed in the first display area when the drag operation is performed outside the initially selected portion of the content of the initially selected object as taught by Park.
The motivation for this modification is user can see scrolling of thumbnail or objects clearly as objects are not touched during transition.

Even though Lee as modified by Matsunaga, McCommons, Miyamoto and Park teaches selection portion of the content that is scrolled within the selected object as shown above but is silent about, the selected portion of the content that is scrolled within the selected object is less than an entire amount of the content of the selected object in both of the horizontal direction and the vertical direction.”
(This is to note that limitation has 112(a) rejection as shown above. According to the specification there is no support of scrolling a selected portion of selected object. Specification scrolls the entire portion of the selected object in response to dragging a spot in horizontal direction.)
However Wakizaka teaches selected portion of content of an object is less than an entire amount of the content of the object (Fig. 9A selected portion 250 of the entire  in both of the horizontal direction and the vertical direction.  [0032] “……For example, the selected portion of the image may be a relatively small portion of the image”);
Wakizaka and Lee as modified by Matsunaga and McCommons, Miyamoto and Park are analogous as they are from the field of manipulation of images in display.
Therefore it would have been obvious for an ordinary skilled person in the art before effective filing date of the claimed invention to have modified Lee as modified by Matsunaga and McCommons, Miyamoto and Park to have included the selected portion of the content that is scrolled within the selected object is less than an entire amount of the content of the selected object similar to selected portion of content of an object is less than an entire amount of the content of the object in both of the horizontal direction and the vertical direction as taught by Wakizaka.
The motivation for the above is to precisely and clearly show a portion in the second display.

Regarding claim 2, Lee as modified by Matsunaga, McCommons, Miyamoto, Park and Wakizaka teaches, an acquisition unit (Fig.11, element 1130 Controller) configured to obtain the latest content of the selected object from an object distribution server (Lee, [0100]: “the image can be received from an external device through the wireless communication module 1100.”) which distributes objects and which is connected  (Lee, Fig. 11, through a camera (element 1110) or wireless communication model element 1100), [0016],” Hereafter, the term "terminal" is intended to refer to and cover various types of communication devices that support mobility (or may be fixed) and allows communication of information via wired and/or wireless interfaces. Examples may include mobile stations, user equipment (UE), handsets, PDAs, etc. Also, other types of image capture devices, not only cameras, may also be used as well in order to provide real-time scene in the image capturing mode.”); and
a storage unit (Lee, element 1160) configured to store therein the selected object obtained by the acquisition unit, (Lee, [0100]: “the image can be received from an external device through the wireless communication module 1100, obtained by the camera 1110, and stored in the memory 1160 through a certain path..” “[0054] The image can be an image which has been stored in the memory of the terminal, captured through the camera of the mobile terminal, or received from outside through a wireless communication module (i.e., stored movie file, a streaming video file, etc.)”),
wherein the list display control unit displays in the first display area the object list created by using the latest objects among the objects stored in the storage unit (Lee, “[0018] In the step (c), the still image captured in the step (b) can be displayed in a thumbnail type in the image capturing order or the most recently captured still image can be displayed, according to pre-set options.”),
wherein when determining that one of the objects is selected from the object list displayed in the first display area, the movement determination unit causes the acquisition unit to obtain the latest content of the selected object, and wherein the detailed display control unit displays in the second display area the latest content of the (Lee, [0017]: “…..displaying an image of a subject received through a camera on a first display unit in real time by using the mobile terminal with a camera (a); obtaining a still image of the subject according to an image capturing command signal received from a user, and storing it in a certain memory (b); and displaying the captured still image on a second display unit (c).” Paragraph 0054: “The image can be an image which has been stored in the memory of the terminal, captured through the camera of the mobile terminal, or received from outside through a wireless communication module (i.e., stored movie file, a streaming video file, etc.)”);
wherein the acquisition unit and the storage unit are each implemented via at least one processor (Lee Fig.11, element 1130 Controller);

Claim 9 claims method steps that are similar in scope and function of the apparatus claim 1 and is rejected for the same reasons as set forth in claim 1. 

Claim 10 claims non-transitory computer-readable medium (Lee, “[0119] It can be understood that the feature in present invention may be implemented in hardware, software, and/or a combination thereof.”  “Matsunaga, [0011] According to another aspect of the invention, there is provided a computer readable medium having computer readable instruction stored thereon, which, when executed by a processor of an image displaying device”. An ordinary skilled person would have been motivated to include the teaching of Matsunaga’s software implementations of limitations with a non-transitory computer readable medium to 

Regarding claim 11 Lee as modified by Matsunaga, McCommons, Miyamoto, Park and Wakizaka teaches, wherein the method is a display control method (Lee, [0080] “FIG. 6 is a view showing examples of a screen of the mobile terminal on which an image editing function is being executed according to the present invention.  A display denoted by reference numeral 600 shows three images in a thumbnail type displayed on the first display unit.  When a particular image is selected, the selected image is displayed on the second display unit and various function icons are provided on the first display unit 610” As the method is controlling displaying of objects based on different function icons or operation tool, The method is a display control method.);

Regarding claim 13, Lee as modified by Matsunaga, McCommons, Miyamoto, Park and Wakizaka teaches, wherein said user operation tool is at least one of: a human finger; a human thumb; a human hand; a human body part (Lee, [0055] “…Namely, the user can select the image by using a finger or a stylus pen”); and
a device controlled by at least one of the human finger, the human thumb, the human hand, and the human body part (Lee, [0058], “Herein, in case where the first and second display units are physically separated, the finger or the stylus pen may contact on the first display unit, be released therefrom, and start to contact on the second display unit, then the terminal may recognize it as a command for displaying the selected image.  In this case, both the first and second display unit should include the touch screen”);

Regarding claim 14, Lee as modified by Matsunaga, McCommons, Miyamoto, Park and Wakizaka teaches, determining a movement of the operation tool based on said detecting the user input (Lee, Fig 7,  [0084], “First, a point or an indicator that moves according to a movement command signal received from the user is provided on the first display unit (step S700)”) and 
displaying the object list in the first display area based on the determined movement of the operation tool (Lee, Fig 1(b), [0055], “Next, when one of the images displayed on the first display is selected (step S110b), the selected image is displayed on the second display unit (step S120b). Preferably, the image selection is performed through the touch screen included in the first display unit. Namely, the user can select the image by using a finger or a stylus pen” and [0091]: “…the user moves his/her finger or the stylus pen to the function icon to be selected. The selected image can be moved together along a locus along which the finger or the stylus pen moves.”)
Regarding claim 15 Lee as modified by Matsunaga, McCommons, Miyamoto, Park and Wakizaka teaches, wherein the object list displayed on the first display area is an arrangement of the plurality of objects (Lee, Fig. 6 shows an arrangement of plurality of images.  [0080] “A display denoted by reference numeral 600 shows three images in a thumbnail type displayed on the first display unit”);

Regarding claim 16, Lee as modified by Matsunaga, McCommons, Miyamoto, Park and Wakizaka teaches, wherein said displaying the selected portion of the content of the selected object on the second display area comprises displaying the selected portion of the content of one of the plurality of objects that is selected from the object list that is displayed in the first display area (Lee, [0055] “Next, when one of the images displayed on the first display is selected (step S110b), the selected image is displayed on the second display unit (step S120b).  Preferably, the image selection is performed through the touch screen included in the first display unit.  Namely, the user can select the image by using a finger or a stylus pen.  As a matter of fact, the user also can select the image through a user input unit such as a key input unit, etc. provided in the mobile terminal”);

Regarding claim 17, Lee as modified by Matsunaga, McCommons, Miyamoto, Park and Wakizaka teaches, wherein said modifying the appearance comprises at least one of:
zooming in or out with respect to the selected portion of the content of the selected object displayed on the second display area; modifying the colors of the selected object displayed on the second display area; rotating the selected object displayed on the second display area; and moving the selected object displayed on the  (Lee, Fig. 8 shows a zoomed image. [0085], “A display denoted by reference numeral 800 shows three images in a thumbnail type displayed on the first display unit.  When a particular image is selected, the selected image is displayed on the second display unit and various function icons are provided on the first display unit 810.  Herein, reference numeral 811 denotes a function icon for an image editing, and 813 denotes a pointer or an indicator for selecting the function icon.  Reference numeral 820 denotes an example of how a particular portion of the selected image is magnified at a certain magnification and displayed on the second display unit”);

Regarding claim 21, Lee as modified by Matsunaga, McCommons, Miyamoto, Park and Wakizaka teaches, wherein when scrolling the object list displayed in the first display area when the drag operation is performed outside the initially selected portion of the content of the initially selected object comprises scrolling in an arrangement direction of the plurality of objects of the object list until the drag operation ends. (Park, Refer to Fig. 16 and [0159] the drag operation is outside the selected object and scrolling the plurality of objects in vertical direction until drag operation ends. “[0159] In addition, the controller 180 also displays a photo thumbnail list on the touchscreen 400.  Similar to some of the other embodiments, the scroll region 423 extends in the top-to-bottom direction and the scroll bar 425 is placed within the scroll region 423.  In this example, a maximum of four thumbnails are listed on the touchscreen 400.  Therefore, when the user touches and drags the photo thumbnail list upward or downward, the controller 180 displays a maximum of four thumbnails.”)

Regarding claim 23, Lee as modified by Matsunaga, McCommons, Miyamoto, Park and Wakizaka teaches, wherein each object of the plurality of objects comprises a thumbnail. (Lee, [0085]….“A display denoted by reference numeral 800 shows three images in a thumbnail type displayed on the first display unit. When a particular image is selected, the selected image is displayed on the second display unit and various function icons are provided on the first display unit 810.”)

Claim 3 is rejected under 35 U.S.C. 103(a) as being unpatentable Lee as modified by Matsunaga, McCommons, Miyamoto, Park and Wakizaka as applied to claim 2 above, and in further view of  Ishiyama (US Patent Pub. No.: US 2007/0195167, “Ishiyama”).
Regarding claim 3 Lee as modified by Matsunaga, McCommons, Miyamoto, Park and Wakizaka doesn’t expressly teach, wherein when being in a communicable state with the object distribution server, the acquisition unit obtains the latest content of the object stored in the storage unit and records the latest content in the storage unit at a predetermined timing.
However Ishiyama teaches, wherein when being in a communicable state with the object distribution server, the acquisition unit obtains the latest content of the object stored in the storage unit and records the latest content in the storage unit at a (“[0079], It is also possible for the image distribution server 40 to calculate and set the automatic update interval automatically on the basis of (a) predetermined variable(s). Paragraph 0080, For example, in order to prevent wasteful automatic updating, various setting methods can be employed, such as: paragraph 0081, (1) An average time interval with which the data transfer button 57b has been operated hitherto is taken as a reference, and a slightly longer period than this is set;”)
Ishiyama and Lee as modified by Matsunaga, McCommons, Miyamoto, Park and Wakizaka are analogous because they both work on displaying and managing images.
Lee as modified by Matsunaga, McCommons, Miyamoto, Park and Wakizaka collects the image from connected distribution device or from camera. While the object distribution device is always connected, there may not be any new image content or very little new content at some time. In this case always getting image from distribution device is wasteful. So there is a need of controlling the bringing of images from distribution server. So Lee as modified by Matsunaga can be modified to receive images from distribution server at predetermined time as taught by Ishiyama instead of always bringing image from distribution server.  
Therefore, a person having ordinary skill in the art at the time of invention would have found it obvious to combine the uploading of images at predetermined timing as taught by Ishiyama  with the invention Lee as modified by Matsunaga, McCommons, Miyamoto, Park and Wakizaka in order to prevent wasteful automatic updating.(Ishiyama, paragraph 0079). 

Claim 8 is rejected under 35 U.S.C. 103(a) as being unpatentable over Lee as modified by Matsunaga, McCommons, Miyamoto, Park and Wakizaka as applied to claim 1 above, and in further view of Sasaki et al. (United States Patent Pub. No.: US 2006/0238625, “Sasaki”).
Regarding claim 8, Lee as modified by Matsunaga, McCommons, Miyamoto, Park and Wakizaka teaches selection of an object (Lee, Fig. 1(b) step S110(b)) but doesn’t expressly teach, wherein when the selected portion of the content of the selected object selected from the object list comprises simplified information, the detailed display control unit sequentially displays in the second display area detailed information corresponding to the simplified information at every time the detection unit detects the second movement of the operation tool.
However, Sasaki teaches, wherein when the selected portion of the content of the selected object selected from the object list comprises simplified information, the detailed display control unit sequentially displays in the second display area detailed information corresponding to the simplified information at every time the detection unit detects the second movement of the operation tool. (Refer to Fig. 28: “ Paragraph 0273, When the operating section 130 is operated or the LCD panel is touched to operate the [Select] button 81b on the GUI screen image 820, the operating section 130 or the GUI section 125 sends-out a predetermined control signal to the system microcomputer 140.” “Paragraph 0274, The system microcomputer 140 controls the image display device 150 in response to the control signal from the operating section 130 or the GUI section 125, changes the displayed condition of the folder name to be displayed on the folder display section 87 and displays this folder name on the folder name display section 86 to clearly indicate the folder currently being selected and to display the image data recorded in the folder being selected on the image data display section 88. It is noted that in a case where a plurality of image data exist, the image data within the folder can be sequentially displayed on the image data display section 88 by operating the [Select] button 81b (ST807->ST808).”)
Sasaki and Lee as modified by Matsunaga, McCommons, Miyamoto, Park and Wakizaka are analogous because they are working on displaying images or content.
Sasaki shows one object having multiple simplified information (Fig. 28, element 87). Same kind of multiple simplified information can be added in Lee's existing list of objects in the thumbnail viewing display. The ordinary-skilled artisan would have appreciated the benefits of having several simplified and related information in an object in the first display area to make the contents of the thumbnail compact and would like to see the detailed information sequentially in detailed viewing window as proposed by Sasaki that would provide hierarchical organization and its visualization. (“Sasaki, [0002], a hierarchy type menu method is used for managing index information, in which setting items and adjusting items of the imaging apparatus are classified into hierarchy type predetermined categories, and this index information is displayed in stages, and then a target item is selected.”)
Therefore, a person having ordinary skill in the art at the time of invention would have found it obvious to combine the method of having multiple simplified information in Sasaki with the invention of movement detection method as taught Lee as modified by Matsunaga, McCommons, Miyamoto, Park and Wakizaka for the purpose of achieving benefit as shown above.

Claim 22 is rejected under 35 U.S.C. 103(a) as being unpatentable over Lee as modified by Matsunaga, McCommons, Miyamoto, Park and Wakizaka as applied to claim 1 above, and in further view of Morris et al. (US Pat. Pub. No. 20100031202, “Morris”).

Regarding claim 22 Lee as modified by Matsunaga, McCommons, Miyamoto, Park and Wakizaka doesn’t expressly teach wherein a size of the selected portion of the content that is scrolled within the selected object is changed by a pinch operation.
However Morris teaches a size of a selected object is changed by a pinch operation ([0048] “…..An example is pinching two fingers together on top of an object for shrink”).  
Morris and Lee as modified by Matsunaga, McCommons, Miyamoto, Park and Wakizaka are analogous because they both work on displaying and managing images.
Therefore, it would have been obvious for an ordinary skilled person in the art at the time the invention was made to have modified Lee as modified by Matsunaga, McCommons, Miyamoto, Park and Wakizaka by including a size of the selected similar to have a size of a selected object is changed by a pinch operation as taught by Morris.
The motivation for the above is to provide feedback to the user regarding indication how much clear image he wants to see and provide an additional known method of zoom-in/zoom-out.


Response to Arguments
In response to applicant’s comment in the first paragraph of Remarks Page 14, “Support for the claim amendments can be found throughout the original disclosure, including at least FIGS. 3, 10 and 11, as well as paragraphs [0028], [0036], [0039], [0043]-[0046], [0054]-[0060], [0065], and [0088] of the originally-filed specification.”, Examiner wants to note, paragraph [0028] indicates, when scrolling is done vertically or horizontally in a first display area, the detailed display  area shows the image accordingly and doesn’t disclose about scrolling a portion of the displayed content that is less than an entire amount of the content of the selected object.
	Paragraph [0036] indicates due to selection of a thumbnail in one display area, the other display area displayed the detailed image of the thumbnail image and doesn’t disclose about scrolling a portion of the displayed content that is less than an entire amount of the content of the selected object.

Paragraph [0043] discloses the operation of a finger on a touch screen and or a gesture and displays the content accordingly.  The paragraph doesn’t disclose about scrolling a portion of the displayed content that is less than an entire amount of the content of the selected object.
Paragraph [0054-0060] describes different steps of Fig.3 and but no step discloses about scrolling a portion of the displayed content that is less than entire amount of the content of the selected object. Flow chart of Fig. 3 indicates “scroll thumbnail list on screen” on step 120 and “scroll thumbnail corresponding to detailed information screen” But none of this scrolling indicates scrolling a “selected portion” that is less than an “entire amount of the selected object”. Step 118 doesn’t indicate that the spot is scrolled.
	Paragraph [0065] indicates that content 322b is scrolled in a first display area window and as a result the corresponding thumbnail is scrolled in a second display area. The paragraph doesn’t disclose about scrolling a portion of the displayed content that is less than an entire amount of the content of the selected object.
	Paragraph [0088] indicates about drag operation in vertical and horizontal direction and due to the drag operation, the display content is to be scrolled. The paragraph doesn’t disclose about scrolling a portion of the displayed content that is less than an entire amount of the content of the selected object.

                                                                                                                                                                                         


Applicant argues, see remarks Pages 16-18, “Based on a correct understanding of the correspondence between the decisions made in steps S114 and S118 and resulting scrolling disclosed in steps S116 and SI20 of the particularly disclosed…it is readily apparent that there is clear and unambiguous support for the recitations noted by the Examiner. ……………Applicant notes the Examiner’s observation that when it is determined at step S114 that “the drag is performed in the horizontal direction”, then the flow chart proceeds to step S118. Office action (quoting para. [0084] of U.S. Patent Application No. US 2010/0259562, corresponding to originally-filed para. [0058]).  At step S118, and as quoted by the Examiner, “it is determined whether to scroll the content displayed in the second display area 220” (see e.g. FIG. 10) “in the horizontal direction or to scroll the list displayed in the first display area 210” (see e.g. FIG. 11). Id (emphasis added).”
Examiner replies, Flow chart of Fig. 3 indicates   “scroll thumbnail list on screen” on step 120 and “scroll thumbnail corresponding to detailed information screen” But none of this scrolling indicates scrolling a “selected portion” which is less than “entire amount of the selected object”. Step 118 doesn’t indicate that the spot is scrolled.”
Examiner also wants to note, Paragraph [0084] describes about step 118 of Fig. 3. See Specification “[0084] On the other hand, when the movement determination unit 120 determines at the step S114 that the drag is performed in the horizontal direction, whether the movement of the operation tool is performed on the thumbnail 312 of the content displayed in the second display area 220 (step S118).  At the step S118, by the drag in the horizontal direction, it is determined whether to scroll the content displayed in the second display area 220 in the horizontal direction or to scroll the list displayed in the first display area 210”. Step 118 doesn’t indicate scrolling a portion. Step 118 indicates whether an operation performed on the spot or not in horizontal direction. Specification doesn’t indicate whether the operation is a scroll.  The scrolling actually happens at step 116 and 120, also the scrolling of step 116 and 120 doesn’t apply to a portion of a selected object. Additionally step 118 is happening only on horizontal direction. But applicant claims the scrolling on both horizontal and vertical direction.  Step 118 determines whether an operation is applied on a spot. 

Applicant argues, see remarks Page 18-19, “Applicant respectfully submits that the Examiner’s analysis is predicated upon an incorrect characterization of the determination set forth in step S118 of the non-limiting embodiment disclosed in the flowchart of Figure 3. While the Examiner alleges that “Step 118 indicates whether an operation performed on the spot or not in horizontal direction” (id.), step S118 of Figure 3 actually discloses to determine a type of scrolling……. based on whether the operation of a horizontal drag (as determined in step S114) is performed on a “spot” (i.e. selected portion). According to the non-limiting disclosure of Figure 3, if the operation is performed on the   ………..that may be scrolled according to either a vertical drag or a horizontal drag in order to display different content of the selected object that is outside 
Examiner replies, the argued claim limitation is, “scrolling the selected portion” in horizontal direction on one condition and “scrolling the selected portion” in vertical direction on a different condition. But applicant is providing support for scrolling of a thumbnail (see step 116 Fig. 3) when one condition is satisfied. Thumbnail may be the selected image. Is the thumbnail a selected portion of a selected image? Step S118 of Fig. 3 checks whether operation is performed on spot  in horizontal direction. But there is no support for checking of operation on spot in vertical direction.  Therefore the argument is not persuasive.

Applicant argues, see remarks Page 19, “Applicant again notes the Examiner’s observation that Figure 11 relates to a non-limiting embodiment disclosing …..in which “there is content outside the spot 213” (i.e. selected portion of the content) “which is supposed to be displayed in the selected thumbnail 312 to which the figure F contacts.” See Office Action 5 (quoting para. [0085] of U.S. Patent Application No. US 2010/0259562, corresponding to originally-filed para. [0059]). However, Applicant once again urges the Examiner to reconsider the disclosure immediately following the portion related to Figure 11 that is quoted by the Examiner on page 5 of the Office Action.  Specifically, paragraph [0059] of the originally-filed specification specifically explicitly discloses that “when there is content outside the spot 213” as noted above, the display content can be scrolled up, down, left or right in order to display the content outside the spot 213 in the second display area 220." (emphasis added). Applicant 
Examiner replies, Paragraph [0054-0060] describes different steps of Fig. 3 and but no step discloses about scrolling a portion of the displayed content that is less than entire amount of the content of the selected object. Flow chart of Fig. 3 indicates “scroll thumbnail list on screen” on step 120 and “scroll thumbnail corresponding to detailed information screen” But none of this scrolling indicates scrolling a “selected portion” that is less than an “entire amount of the selected object”. Step 118 doesn’t indicate that the spot is scrolled. Applicant quoted the portion from Specification, “when there is content outside the spot 213” as noted above, the display content can be scrolled up, down, left or right in order to display the content outside the spot 213 in the second display area 220.” But this doesn’t indicate that there is a check on spot on both horizontal and vertical direction and based on a result of checking the “spot” is scrolled.

Applicant argues, see remarks Pages 20-21, “While the Examiner has repeatedly attempted to respond to Applicant’s previously submitted arguments, Applicant respectfully maintains that the Examiner’s comments appear to be based on a fundamental misunderstanding of the decisions disclosed in the flow chart of Figure 3 and the related disclosure of Figure 11. In particular, the “Examiner replies, Flow chart of Fig. 3 indicates ‘scroll thumbnail list on screen’ on step 120 and scroll thumbnail corresponding to detailed information screen’. But none of this scrolling indicates 
One of ordinary skill in the art at the time of invention would readily comprehend the disclosed “spot” as a selected portion of a selected object, as particularly recited, …..originally-filed specification para. [0059]. While step S118 does not disclose scrolling of the spot, step S116 and related disclosures within the specification explicitly disclose scrolling of the spot. …………….As discussed in detail above, step S118 discloses ……... and makes what is displayed on the thumbnail displayed within the spot 213 correspond to the content displayed in the second display area 220. In this manner, the user can operate the display of the content... for selecting a piece of content whose detailed information is to be displayed in the second display area 220…. para. [0057] (emphasis added). Applicant notes that the reference characters in paragraph [0057] of the originally-filed specification relate to Figure 11 (reproduced above), which includes arrows pointing up, down, left, and right to indicate that the spot 213 (i.e. selected portion) can be scrolled within the thumbnail 312 (i.e. selected object).”
Examiner replies, the first argued limitation is “scrolling the selected portion of the content of the initially selected object in the vertical direction within the selected object when the drag operation is performed within the initially selected portion of the content of the initially selected object and the determined direction of the drag operation is determined to be in the vertical direction,” This is a conditional claim: if drag operation is performed on selected portion in the vertical direction, then scroll the selected portion in the vertical direction. However, Specification doesn’t even check whether drag operation is performed on selected portion in the vertical direction. 


Applicant argues, see remarks Page 21, “Moreover, original paragraph [0059] of the originally-filed specification further discloses that “when there is content outside the spot 213 which is supposed to be displayed in the selected thumbnail 312 to which the finger F contacts, as shown in FIG. 11,………………disclosed “spot” within and less than an entire amount of a “thumbnail” as illustrated in FIG. 11) can be scrolled vertically or horizontally according to the determinations noted above, and so the original disclosure fully supports the presently claimed invention.”
Examiner replies, original paragraph [0059] of the originally-filed specification [0059] discloses a finger F on the selected thumbnail which provides support for a selected portion which is less than entire content but doesn’t provide support for the argued conditional limitations.


Examiner refers applicant to the reply given above where examiner answered to applicant’s argument regarding Fig. 3 and Fig. 11.

Applicant’s arguments see Remarks pages 22--29 filed on 04/05/2021, with respect to the rejections of claims 1 and 9-10 under 35 USC 103(a) have been fully considered and are not persuasive.  Therefore the rejection has been maintained. 

Applicant argues, see remarks Pages 25-27, “The Examiner continues to allege that …….Specifically, the Examiner concedes that “Lee as modified by Matsunaga, McCommons, Miyamoto and Park . . . …. is silent about the selected portion of the content is within the selected object is less than an entire amount of the content of the selected object.” Id. (emphasis in original). The Examiner continues to note that 
Examiner replies, the argued limitation is rejected not only based on Wakizaka. The argument is taught by a combination of reference under 35 USC 103.  Lee as modified by Matsunaga, McCommons, Miyamoto and Park teaches selection portion of the content that is scrolled within the selected object as shown in the rejection but is silent about the selected portion of the content is within the selected object is less than an entire amount of the content of the selected object.
However Wakizaka [0032] teaches selected portion of content of an object is less than an entire amount of the content of the object in both horizontal and vertical direction. Fig. 9A selected portion 250 of the entire object/image is smaller than the entire object/image that is displayed in first display and second display 12 displays the selected portion.  
Examiner proposed to modify Lee as modified by Matsunaga and McCommons, Miyamoto and Park to have included the selected portion of the content that is scrolled within the selected object is less than an entire amount of the content of the selected object similar to selected portion of content of an object is less than an entire amount of the content of the object in both horizontal and vertical direction as taught by Wakizaka. The motivation for the above is to precisely and clearly show a portion in the second display.
It is to note that the limitation “wherein the selected portion of the content that is scrolled within the selected object is less than an entire amount of the content of the selected object in both of the horizontal and the vertical direction” is also  described above in rejection and response to argument section.


Applicant argues, see remarks Pages 28-29, “As previously noted, Applicant understands that the prior art grounds of rejection are not based on the teachings of any single reference considered in isolation. However, Applicant contends that even if one of ordinary skill in the art were to consider the combined teachings of all of the cited references………. As such, the Examiner has not provided sufficient rationale regarding how the cited art of record could achieve the particular combination of claim elements, especially including the elements recited in relation to scrolling the selected portion (i.e. spot) of the content of the initially selected object (i.e. thumbnail) in either a vertical direction or a horizontal direction according to the particularly recited conditions recited by at least amended independent claim 1... Inasmuch as the asserted references, whether considered alone or in combination, lack all of the claimed elements of amended independent claim 1, and the claimed elements are more than a predictable variation of Lee in view of Matsunaga, McCommons, Miyamoto, Park, and Wakizaka, prima facie obviousness under 35 U.S.C. §103(a) cannot be established. Claims 9 and 10 are related independent claims that are each also patentably distinguished over Lee in view of Matsunaga, McCommons, Miyamoto, Park, and Wakizaka, for similar reasons 
Examiner replies, Wakizaka is related to displaying images in display devices. Wakizaka Fig. 9A shows two display devices, one display shows multiple elements and the other display shows the element which is selected on the first display. Therefore the teaching is closely related to applicant’s invention. Wakizaka [0032] teaches selected portion of content of an object is less than an entire amount of the content of the object in both horizontal and vertical direction. Wakizaka Fig. 9A selected portion 250 of the entire object/image is smaller than the entire object/image that is displayed in first display and second display 12 displays the selected portion.  Examiner proposed to modify Lee as modified by Matsunaga and McCommons, Miyamoto and Park to have included the selected portion of the content that is scrolled within the selected object is less than an entire amount of the content of the selected object similar to selected portion of content of an object is less than an entire amount of the content of the object in both horizontal and vertical direction as taught by Wakizaka. The motivation for the above is to precisely and clearly show a portion in the second display.


In response to applicant’s argument regarding claims 3, 8 and 22 see remarks Pages 30-36, examiner refers applicant to the above reply given for claim 1.  

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.                                                                                                                       
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAPTARSHI MAZUMDER whose telephone number is (571)270-3454.  The examiner can normally be reached on 8am-5pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Mehmood can be reached on (571)272-2976.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/SAPTARSHI MAZUMDER/Primary Examiner, Art Unit 2612